Citation Nr: 0211670	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  99-18 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the knees and feet.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for, in pertinent part, a bilateral shoulder 
disability and for arthritis of the knees and feet.  By 
rating action dated in March 1999, the RO denied the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.  This 
case was previously before the Board in December 2000, at 
which time it was remanded for additional development of the 
record and to ensure due process.  As the requested 
development has been accomplished, the case is again before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  Arthritis of the knees and feet was initially 
demonstrated many years after service, and there is no 
competent medical evidence linking it to service.

2.  A bilateral shoulder disability was first shown many 
years after service, and there is no competent medical 
evidence linking it to service.

3.  The veteran has been granted service connection for 
bilateral mixed hearing loss, rated as 80 percent disabling; 
and for tinea pedis, rated as noncompensable.

4.  He has completed two years of college and has work 
experience as an electrician.

5.  The veteran is not precluded from engaging in 
substantially gainful employment by reason of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the knees and feet was not incurred in 
or aggravated by active service; nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2001).

2.  A bilateral shoulder disability was not incurred in or 
aggravated by active service; nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2001).

3.  A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any additional evidence that 
could be obtained.  Additionally, the record contains VA 
clinical opinions as to the etiology of the disabilities at 
issue.  Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).




	I.  Service connection for osteoarthritis of the knees 
and feet and a bilateral shoulder disability 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran asserts that service connection is warranted for 
a osteoarthritis of the knees and feet and for a bilateral 
shoulder condition.  The evidence supporting these claims 
consists of a notation on the separation examination in 
October 1945 that he had a painful right knee and medical 
evidence to the effect that he currently has arthritis of the 
knees and feet, as well as a bilateral shoulder disability.  
In this regard, the Board notes that X-ray studies of the 
feet, knees and shoulders on the January 1997 VA examination 
revealed degenerative joint disease.  In addition, the 
veteran testified at a hearing that while he was in service, 
he jumped out of a truck and rolled down a hill.  He asserted 
that the truck also rolled over him and that he injured his 
right shoulder and right knee in this incident.  Finally, he 
argued that he hurt his left knee in the Battle of the Bulge 
when he slept on ice.  See November 26, 1997 hearing 
transcript.  

In March 2001, A.A.W. reported that he had served with the 
veteran and was aware that the veteran's truck rolled over 
into a ditch and pinned the veteran.  

The evidence against the veteran's claim includes the service 
medical records, which are negative for complaints or 
findings of arthritis of the knees or feet and for a 
bilateral shoulder disability.  In this regard, the Board 
recognizes that a notation on the separation examination in 
October 1945 indicates that the veteran had a "[t]roublesome 
right knee no treatment 1941."  The Board acknowledges that 
a clinical examination of the musculoskeletal system revealed 
a painful right knee.  There was no indication of arthritis 
of either knee, the feet or any disability of the shoulders.  

The veteran was hospitalized by the VA in April 1968 and 
complained of a history of right shoulder pain of three weeks 
duration.  Following an examination, the diagnosis was 
cervical osteoarthritis.  VA outpatient treatment records 
show that the veteran was seen in July 1996 and reported that 
he tripped over a brick four days earlier and sustained a 
rotator cuff injury.  

In January 1998, the RO requested an opinion from a VA 
physician concerning the etiology of the veteran's arthritis 
in the right shoulder and right knee.  The physician 
commented that, based on a careful review of the record, it 
was unlikely that the current degenerative joint disease of 
the right shoulder and the right knee was due to the 
veteran's claimed injury in service.  He also concluded that 
it was unlikely that the degenerative joint disease of 
various joints was due to the veteran's claimed exposure to 
damp and cold conditions in service.  

The veteran was afforded a VA examination of the joints in 
March 2001.  The examiner noted that he reviewed the claims 
folder.  He opined that it was unlikely that the veteran's 
joint disease was due to his experiences in service.  The 
physician noted that the veteran had led a physically active 
life after service and that significant symptoms began 
between twenty and thirteen years earlier.  He added that 
during service, despite physical trauma, the veteran was 
always able to perform his duties.  

Thus, the only medical opinions of record are to the effect 
that the veteran's arthritis is not related to service.  
These opinions are of greater probative value than the 
veteran's statements in support of his claim for monetary 
benefits.  The Board points out that there is no medical 
evidence of record that links the veteran's current 
osteoarthritis of the feet and knees or any current bilateral 
shoulder disability to any incident in service.  The Board 
concludes, accordingly, that the preponderance of the 
evidence sacroiliac against the claims for service connection 
for osteoarthritis of the knees and feet or for a bilateral 
shoulder disability.  

	II.  A total rating based on individual unemployability 
due to service-connected disability 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board further notes that it is bound in its 
decisions by the regulations, the Secretary's instructions 
and the precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regards to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (1999).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes if difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. 4.16(a) (1999).  Van Hoose v. Brown, 4 Vet. App. at 
363.

The veteran asserts that he is unable to work due to the 
severity of his service-connected disabilities.  As noted 
above, service connection is in effect for bilateral mixed 
hearing loss, evaluated as 80 percent disabling; and for 
tinea pedis, evaluated as noncompensable.  The combined 
schedular evaluation is 80 percent.  While the 80 percent 
rating assigned for the veteran's service-connected bilateral 
hearing loss meets the criteria set forth in 38 C.F.R. 
§ 4.16(a), the Board is not convinced that he is unable to 
secure or follow a substantially gainful occupation as a 
result of this disability.  

The veteran submitted a claim for a total rating based on 
individual unemployability due to service-connected 
disability in September 1998 and reported that he had retired 
from his last job and that he had last worked in October 
1986.  It was noted that he had completed two years of 
college.  A VA social and industrial survey in December 1998 
indicated that the veteran was employed with a construction 
company and that he worked as an electrician for a railroad 
for the last twelve years of his career.  

The Board observes that following the March 2001 VA 
examination, the physician concluded that while the veteran 
could not perform work requiring heavy lifting, due to his 
joint ailments, he was capable of performing desk type work.  
It was indicated on a VA social and industrial survey in 2001 
that the veteran's physical well being was waning because of 
arthritis.  It is significant to observe that the veteran has 
several disabilities for which service connection has not 
been granted that have an impact on his ability to work.  
These include his degenerative joint disease and 
hypertension.  Such disabilities may not be considered in 
determining whether the veteran is unemployable due solely to 
his service-connected disabilities.  The Board points out 
that during the March 2001 VA examination, the veteran 
related that he had retired in 1987 due to his arthritic 
complaints.  While the veteran has not worked for many years, 
the evidence fails to show that any physician or health care 
provider has concluded that he is precluded from employment 
solely as a result of the severity of his service-connected 
disabilities, including his bilateral hearing loss.  The 
Board concludes, accordingly, that the medical evidence is of 
greater probative value than the veteran's allegations 
regarding his inability to work.  The Board finds, therefore, 
that the preponderance of the evidence is against the claim 
for a total rating based on individual unemployability due to 
service-connected disability.



ORDER

Service connection for osteoarthritis of the feet and knees 
is denied.

Service connection for a bilateral shoulder disability is 
denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

